      Case 1:17-cv-00244-LG-RHW Document 156 Filed 07/13/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION
                                                                                     PLAINTIFF
 DEMARIO DONTEZ WALKER


 VERSUS                                             CIVIL ACTION NO. 1:17CV244-LG-RHW


 JAMARIO CLARK et al                                                             DEFENDANTS


                      ORDER DENYING MOTION TO SUBSTITUTE

       Before the Court is Plaintiff Demario Dontez Walker’s motion to substitute party. Doc.

[147]. On April 16, 2020, counsel for Defendants filed a suggestion of death with respect to

Defendant Jamario Clark. Doc. [138]. Plaintiff later filed the instant motion to substitute

MDOC Commissioner Tommy Taylor as Defendant Clark’s successor on the basis that Clark

was a public officer who acted as Taylor’s agent. Doc. [147]. By agreement of the parties, the

only claims remaining against Defendant Clark are based on allegations he committed acts of

physical and sexual abuse against Plaintiff. See Doc. [139-1] at 5-6. In other words, there are no

remaining official capacity claims pending against Clark.

       In his complaint, Plaintiff alleges intentional torts committed by Defendant Clark in his

individual capacity. Plaintiff cannot simply substitute the MDOC Commissioner as successor

for Defendant Clark based on principles of agency or supervisory liability. Under § 1983,

supervisory officials such as Commissioner Taylor are not liable for the actions of subordinates

on any theory of vicarious liability. Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir.1987).

Plaintiff’s motion to substitute the MDOC Commissioner appears to be brought pursuant to Rule

25(d). However, by its terms, Rule 25(d) only provides for substitution of a successor in office
         Case 1:17-cv-00244-LG-RHW Document 156 Filed 07/13/20 Page 2 of 3




where the original defendant was sued for actions in his official capacity. Accordingly,

Plaintiff’s motion to substitute should be denied.

         Plaintiff’s individual capacity claims against Defendant Clark survive his death.

However, to continue his suit against Defendant Clark, Plaintiff needs to proceed against the

decedent’s estate or personal representative. See Kentucky v. Graham, 473 U.S. 159, 166 (1980);

Patrice v. Young, 832 F.Supp. 721, 724-27 (S.D.N.Y. 1993). Rule 25(a)(1) of the Federal Rules

of Civil Procedure provides that “[i]f a party dies and the claim is not extinguished, the court

may order substitution of the proper party. A motion for substitution may be made by any party

or by the decedent’s successor or representative.” Rule 25 requires the motion for substitution to

be served on the deceased-defendant’s estate before the court will grant the motion and substitute

the deceased-defendant’s estate as a party. Sampson v. ASC Indus., 780 F.3d 679, 682 (5th Cir.

2015).

         At this point, it is unclear whether Plaintiff wishes to pursue individual capacity claims

against the estate and/or personal representative of Jamario Clark. It is Plaintiff’s responsibility

to identify the proper party, make the substitution, and provide sufficient information to the

Court for the U.S. Marshal to locate the party for service. Accordingly, Plaintiff shall have until

August 13, 2020, to identify the proper estate and/or personal representative, including an

address for service of process, and to file a motion to substitute.

         If Plaintiff fails to file a motion to substitute, including all the necessary information

and within the time allotted, his claims against Defendant Clark will be dismissed for

failure to prosecute.

         IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff’s [147] Motion to

Substitute Party is DENIED, subject to the provisions outlined in this order.



                                                  2
Case 1:17-cv-00244-LG-RHW Document 156 Filed 07/13/20 Page 3 of 3




SO ORDERED AND ADJUDGED, this the 13th day of July 2020.




                                     /s/ Robert H. Walker
                                     ROBERT H. WALKER
                                     UNITED STATES MAGISTRATE JUDGE




                                 3
